Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 and 18-20 are currently pending and have been examined.
Claims 1-16 and 18-20 are allowed.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 08 February 2018.

Objections and Formal Matters
The supplemental amendments to the claims, received on 18 May 2022 have been received and are accepted. 	
Upon receipt of a corrected specification on 14 February 2022, the objections to the specification and drawings have been withdrawn.									

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

35 USC § 101 – Subject Matter Eligibility Rejection
Claims 1-16 and 18-20 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The independent claims recite in part a machine learning model wherein said model generates a clinical prediction of a patient’s response to a treatment using either a random forest mode, a support vector machine, or an artificial neural network model, and therefore only contain model embodiments of the claim language that would be too complex to be performed mentally. Furthermore, the model is trained using feature vector magnitudes generated from gene expression and biopsy image data. The use of this machine learning model and adjusting said model with historical training data are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).  Therefore, claims 1-16 and 18-20 are subject matter eligible.

35 USC § 102/103 – Prior Art Rejections
The limitation in independent claims 1, 18, and 20 specifically requiring wherein the machine learning model comprises: a first range of first feature vector magnitudes generated from the second molecular data comprising gene expressions of T cell markers; a second range of second feature vector magnitudes generated from the second biopsy image data comprising feature vectors of lymphocytic cells; and at least one of a survival rate or a hazard ratio generated from responses of a subset of the plurality of patients having first feature vector magnitudes falling within the first range and second feature vector magnitudes falling within the second range is free of the art.
The most remarkable prior arts of record are as follows:
Keren et al., A Structured Tumor-Immune Microenvironment in Triple Negative Breast Cancer Revealed by Multiplexed Ion Beam Imaging, 174(6) Cell 1373-1387 (Sept. 6, 2018)[hereinafter Keren];
Sun et al., A radiomics approach to assess tumour-infiltrating CD8 cells and response to anti-PD-1 or anti-PD-L1 immunotherapy: an imaging biomarker, retrospective multicohort study, 19(9) The Lancet Oncology 1180-1191 (August 14, 2018)[hereinafter Sun];
Lieber et al., Prognosis of ovarian cancer is associated with effector memory CD8+ T cell accumulation in ascites, CXCL9 levels and activation-triggered signal transduction in T cells, 7(5) Oncoimmunology (March 2018)[hereinafter Lieber]; -AND-
Ohgami et al., Large B-cell lymphomas poor in B cells and rich in PD-1+ T cells can mimic T-cell lymphomas, 142(2) Am J Clin Pathology 150-156 (Aug. 2014)[hereinafter Ohgami].
While Keren teaches on measuring expression data (PD-1, PD-L1, Lag3, and IDO) of T lymphocytes and biopsy imaging data of lymphocytic cell concentrations using a multiplexed imaging assay in the § Development of a Multiplexed Imaging Assay for the Tumor-Immune Microenvironment on p 1375-1376, Keren fails to considering using said data in a machine learning model for determining patient risk. While Sun in the § Study design and data sources on p 1181-1182, Lieber in the § Introduction on p. 1-2, and Ohgami in the § Materials and Methods on p. 151 all teach on the use of either T-Cell expression or lymphocytic cell concentrations as predictors of patient survival rate or hazard ratio using a machine learning model, neither Sun, Lieber, or Ohgami teach on the use of both predictors as feature vector inputs into the machine learning model nor provide a reasonable motivation to combine with Keren. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, independent claims 1, 18, and 20 and dependent claims 2-16 and 19 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./Examiner, Art Unit 3626


/EVANGELINE BARR/
Primary Examiner, Art Unit 3626